Exhibit 10.1

Cymer, Inc.

Long-Term Incentive Program

Summary Description

Establishment: The following is a summary of the terms of the Long-Term
Incentive Program (“LTIP”) approved by the Compensation Committee of Cymer’s
Board of Directors.

Eligibility: Generally, manager-level employees and senior individual
contributor employees and above that are employed by Cymer or its subsidiaries
are eligible to participate in the LTIP, unless otherwise determined by the
Compensation Committee. The Compensation Committee determines in its discretion
which Cymer employees shall be participants.

Equity Awards: Equity awards under the LTIP are granted under and in accordance
with the terms of Cymer’s 2011 Equity Incentive Plan (the “Incentive Plan”) and
may include any of the following instruments: performance-based restricted stock
units, restricted stock units, stock options, or any other equity awards
permitted under the Incentive Plan.

All equity awards granted under the LTIP are based on a target dollar amount
which is set annually by position level. Participants at the same position level
at the time of grant are eligible to receive similar-sized equity awards. The
target dollar amount for each position level is converted into equity awards by
dividing an average fair value of Cymer’s Common Stock over a determined number
of trading days into the target dollar amount to determine the aggregate number
of shares initially subject to the equity awards granted under the LTIP. The
Compensation Committee determines the amount awarded to each participant and has
the authority to approve supplemental equity awards to selected participants
under the LTIP.

The number of shares subject to performance-based equity awards granted under
the LTIP are subject to increase or decrease based on Cymer’s actual performance
against performance measures approved by the Compensation Committee. Cymer’s
actual performance against performance measures for the applicable performance
period is approved by the Compensation Committee.

The shares subject to equity awards granted under the LTIP, including the shares
that become issuable upon achievement of performance measures, may be subject to
time-based vesting that require a participant to remain employed by Cymer for a
period of time to receive the shares.

Any adjustment by the Compensation Committee to any performance goals that may
be established in respect of LTIP awards shall be in accordance with the
criteria permitted by the Incentive Plan; provided, however, that for
performance-based equity awards that are intended to comply with the
requirements for the performance-based compensation exemption to the Internal
Revenue Code Section 162(m) deduction limits, the Compensation Committee does
not have the authority to adjust such award in a manner that would cause such
awards to fail to comply with the requirements for the performance-based
compensation exemption to the Internal Revenue Code Section 162(m) deduction
limits.

Participants will receive a prospectus describing the terms of the equity awards
according to the Incentive Plan.

Disclaimer: Cymer reserves the right to modify the LTIP at any time. Cymer also
retains the right to award additional incentive compensation outside the LTIP.